                     2:21-mc-02001-CSB-EIL # 24         Page 1 of 3
                                                                                             E-FILED
                                                             Friday, 10 September, 2021 04:46:33 PM
                                                                         Clerk, U.S. District Court, ILCD

                     UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF ILLINOIS
                             URBANA DIVISION
____________________________________________________________________________

MARTIN J. WALSH, Secretary of Labor,            )
                                                )
                    Petitioner,                 )
                                                )
      v.                                        )      Case No. 21-MC-2001
                                                )
B&D GROCERY, INC.,                              )
                                                )
                    Respondent.                 )


                                        ORDER


      Pursuant to the court’s authority under 18 U.S.C. § 401(1) and in conformity with

Federal Rule of Criminal Procedure 42(b), I hereby certify that the following acts were

committed in my presence and were seen or heard by me:

      A Show Cause hearing was commenced in this matter on September 10, 2021, at

2:00 pm. At the request of Magistrate Judge Eric Long, Ms. Thompson, a CJA attorney,

was present to assist Mr. Detweiller should he request and qualify for court-appointed

counsel. Shortly after the hearing began, Ms. Thompson indicated that Mr. Detweiller

did not want to have counsel appointed.

      The court then gave Mr. Detweiller some basic warnings as to why he was

present in court today. The court then indicated that based on the court’s review of the

most recent proceedings before Magistrate Judge Long, Mr. Detweiller’s conduct in that

prior hearing could have been perceived to have been flippant toward the court and the
                       2:21-mc-02001-CSB-EIL # 24       Page 2 of 3




matter under consideration, and the court expressed that it hoped it was incorrect in

that regard. The court then warned Mr. Detweiller that he could be imprisoned today,

depending on what occurred at the hearing.

         The court then asked Mr. Detweiller if he understood the words that the court

had said so far. Mr. Detweiller began stating in a loud, clear voice, something to the

effect of, “I am of House Detweiller, ….” The court then interrupted Mr. Detweiller

since it appeared Mr. Detweiller was attempting to engage in some version of a

“sovereign citizen” argument. The court encouraged Mr. Detweiller to consult with Ms.

Thompson as to how he wishes to proceed and warned him that if he chose to disrupt

the proceedings with “sovereign citizen” type arguments, he could be found in further

contempt. The court then took a five-minute recess.

         Upon reentering the courtroom after the recess, the courtroom deputy called “All

Rise” and all persons in the courtroom rose except for Mr. Detweiller who was shaking

his head “no”. The court directed Mr. Detweiller to rise as the court mounted the stairs

of the bench and prepared to sit down. Mr. Detweiller directed his attention to the

court, did not rise, shook his head “no” (or was continuing to shake his head “no”),

then somewhat shrugged his shoulders and turned away from the court.

         The court then had Mr. Detweiller taken into custody for direct contempt of

court.

         While accompanied by court security and near the door to the lock-up at the rear

of the courtroom, the court recited what occurred as its reasons for finding Mr.



                                             2
                      2:21-mc-02001-CSB-EIL # 24         Page 3 of 3




Detweiler in direct contempt, set the matter for further hearing after consultation with

counsel, and indicated Mr. Detweiler’s contempt punishment, his sentence, would be

completed by the rescheduled hearing on Monday, September 13, 2021, at 1:30 pm.

       Because of the foregoing conduct, I find that Mr. Detweiler flagrantly displayed

direct, offensive, non-verbal disrespect for the court through his behavior. Further, the

totality of this intentional, blatant, non-verbal, disrespectful behavior exceeded slight

disrespect or some simple, minor affront to the dignity of the court upon which the

court would likely have taken no action. The court believes Mr. Detweiler intended to

offend and show disrespect to the court.

       Thus, LESTER DETWEILER is hereby sentenced for direct contempt of court to

the custody of the United States Marshal for two days, twenty-three hours, said jail

sentence to commence immediately at the termination of the Show Cause hearing on

September 10, 2021, at approximately 2:30 pm, and to end at the rescheduled Show

Cause hearing on September 13, 2021, at 1:30 pm.

       ENTERED this 10th day of September, 2021.

                              s/Colin Stirling Bruce
                                COLIN S. BRUCE
                              U.S. DISTRICT JUDGE




                                             3
